Citation Nr: 1748327	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-06 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

The Veteran served on active duty from September 1972 to December 1983.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2016 and May 2017, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary before the claim can be adjudicated.  

The Veteran seeks service connection for a left shoulder disability.  He asserts that he jammed his left shoulder in a warehouse door while in service.

Service treatment records show that in February 1974, the Veteran complained of pain in his left shoulder after lifting heavy objects.  An impression of a muscle strain was provided.

Post service private treatment records dated in September 1997 show that the Veteran experienced shoulder pain.  A May 1998 progress note from the same facility shows an assessment of mild spasm in the suprascapular area on the left shoulder.  

A July 2007 VA medical note shows that the Veteran complained of left shoulder, which had been hurting for about 7-8 months.  The pain was had been aggravated by lifting and pulling.  An October 2008 VA neurosurgery consult report shows that the Veteran noted experiencing trouble with his shoulder for 20 years, with the first shoulder problem occurring in service.  

The Veteran was afforded a VA examination in June 2012.  A diagnosis of degenerative joint disease of the left shoulder was provided.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  It was noted that the VA examiner was unable to find any substantial evidence in the Veteran's claims file regarding the left shoulder to suggest that the current left shoulder condition originated while in service.  

The Veteran was afforded a VA examination in November 2016.  A diagnosis of degenerative arthritis was provided.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed by the claimed in-service injury, event or illness.  The VA examiner stated that the service treatment records were silent for a left shoulder condition.  There was no mention of shoulder pain in a physical conducted in 1983.  The VA examiner stated that the condition of degenerative changes and impingement on examination would be more likely caused by age and use/manual labor over the 33 years that the Veteran had been out of service. 

Pursuant to a May 2017 Board remand, a medical opinion was requested.  The VA examiner was asked to address the February 1974 in-service report of left shoulder pain and the Veteran's lay statements regarding the onset and continuing symptomatology of his left shoulder condition.

In a June 2017 medical addendum, the VA examiner opined that it was less likely than not that the Veteran's claimed left shoulder would be caused by or had its onset in the 1974 episode.  The VA examiner noted that the Veteran's claim file was reviewed and that there was no record for treatment of evaluation for his claimed condition at that time.  

The Board finds that an addendum is once again necessary.  The November 2016 and May 2017 VA examiner's conclusions are based on an inaccurate factual premise that the Veteran's service treatment records are silent for treatment or an evaluation of his left shoulder.  The Board, again, identifies that a February 1974 service treatment medical record entry reflects that the Veteran complained of pain in his left shoulder, and impression of a muscle strain was provided.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the November 2016 and May 2017 VA examiner (same physician), if available, for an addendum opinion.  If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

After review of the entire record, to include this Board remand, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's left shoulder disability had its clinical onset during, or is related to, the Veteran's active duty service.

In rendering the opinion, the examiner must first find, then note and consider the February 1974 service treatment record entry regarding the Veteran's left shoulder pain.  The examiner asked to address the service treatment record and the Veteran's lay statements regarding the onset and continuing symptomatology of his left shoulder condition.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




